DETAILED ACTION

Claims 1, 3-17 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Hui (Harry) Wang (Reg. No. 63,360) on 03/10/2022.

Listing of claims:
1.	(Currently amended) A system comprising:
a plurality of mobile edge caches, each mobile edge cache being integrated within one of a plurality of mobile environments that comprises a transportation vehicle or vessel; 
a mobile high speed network interface within each mobile environment to establish a high bandwidth link to one or more fixed high speed network interfaces when the mobile environment is within range; and 
shared ledger logic having a secure channel for each content owner of a plurality of content owners, the shared ledger logic to maintain a shared ledger data structure and to perform: 
in response to receipt of a first content title, responsively recording a first ledger entry for the first content title, wherein the first ledger entry is visible to a first content owner which owns the first content title; 
receiving an encryption key from the content owner, wherein the first content title comprises an encrypted content title encrypted with the encryption key;
storing the encrypted content title on one or more network storage devices; and

2.	(Cancelled).
3.	(Currently amended) The system of claim 1 further comprising:
a different local network manager coupled to each mobile edge cache in each mobile environment to provide network connectivity to client devices within each mobile environment; and 

a plurality of network access devices, each network access device coupled to one of the mobile edge caches within a mobile environment to provide local network access to client devices within the mobile environment, each network access device to further perform network address translation on behalf of the client devices within the local network of the mobile environment.
13.	(Currently amended) The non-transitory machine-readable medium of claim 12 wherein providing connectivity is performed by a different local network manager coupled to each mobile edge cache in each mobile environment, the non-transitory machine-readable medium further comprising program code to cause the machine to perform: 
maintaining a low bandwidth link to the one or more network storage devices when the mobile environment is not within range to establish the high bandwidth link.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention recites specific techniques for caching and distributing content titles stored on a plurality of fixed core cache devices at multiple locations to a plurality of mobile edge cache in a mobile environment when the mobile edge caches come near the fixed core caches or establish a communication link with one or more fixed high-speed network interfaces. More 
The relevant prior arts have been identified as below:
Dey et al. (US 20140280679) teaches a method for delivering video data from a server in a content delivery network (CDN). Video preferences of active users of a cell are determined. Video data is cached at one or more base station nodes disposed in a radio access network (RAN), wherein the video data is cached in one or more micro-caches according to a caching policy that is based on the determined video preferences. A request is received for video data. If the cached video data includes the requested video data, the cached video data is served from the RAN cache. If the cached video data does not include the requested video data, the requested video is fetched from the CDN according to a scheduling approach that considers Quality of Experience (QoE).


Bari et al. (US 20120320824) teaches a cache server disposed in a motor vehicle receives and caches content from a content distribution network when a load of a cellular link to the content distribution network is low. The cache server determines that the motor vehicle is turned off, 

Balakrishnan et al. (US 20160191651) teaches a content delivery network (CDN) is enhanced to enable mobile network operators (MNOs) to provide their mobile device users with a content prediction and pre-fetching service. Preferably, the CDN enables the service by providing infrastructure support comprising a client application, and a distributed predictive pre-fetching function. The client application executes in the user's mobile device and enables the device user to subscribe to content (e.g., video) from different websites, and to input viewing preferences for such content (e.g.: “Sports: MLB: Boston Red Sox”). This user subscription and preference information is sent to the predictive pre-fetching support function that is preferably implemented within or across CDN server clusters. A preferred implementation uses a centralized back-end infrastructure, together with front-end servers positioned in association with the edge server regions located nearby the mobile core network. The predictive pre-fetch service operates on the user's behalf in accordance with the user preference information.

Lavi et al. (US 20170353574): teaches a system and method that enables large content data transfers to mobile platforms is provided. The mobile platform cache system and method provided build a cache suitable for large content data transfers using the available storage capacity of one or more frequently used, existing mobile devices. The provided mobile cache system and method prioritize available free or low-cost communication protocols for data transfer to one or more mobile devices, enabling the use of free Wi-Fi communications or low-cost communications, and minimizing the use of cellular data transmissions for large content data transfers.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454